          Case 1:19-cv-05861-ALC Document 6 Filed 07/18/19 Page 1 of 2

                                 JACQUELINE M. JAMES, ESQ.
The James Law Firm                                                  T: (914) 358 6423
445 Hamilton Avenue                                                 F: (914) 358 6424
Suite 1102                                                          jjameslaw@optonline.net
White Plains, NY 10601                                              jacquelinejameslaw.com

The Honorable Judge Andrew L. Carter, Jr.
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

   Re: 1:19-cv-05861-ALC Plaintiff’s Pre-motion Request to File a Motion for Leave to
   Serve a Third Party Subpoena Prior to a Rule 26(f) Conference and Request to Adjourn
   the Initial Rule 16 Scheduling Conference until Defendant Is Served

Dear Judge Carter, Jr.:

        The James Law Firm represents Plaintiff in the above captioned matter. This matter
has been filed as a John Doe against the Internet subscriber assigned the referenced IP address.
The defendant’s name and address is not presently known to Plaintiff. Plaintiff respectfully
requests permission to file a motion Pursuant to Fed. R. Civ. P. 26(d)(1), seeking leave to serve
a third party subpoena prior to a rule 26(f) conference to learn the Defendant’s identity.
Plaintiff is also requesting an adjournment of any scheduled Initial Rule 16 Scheduling
Conference and for the Court not to schedule any Rule 16 conference until the Defendant is
named and served.

        Plaintiff, Strike 3 Holdings, LLC is the owner of three award winning popular
subscription based adult websites along with the copyrights to each of the movies distributed
by the websites. Plaintiff’s claims are for copyright infringement under 28 U.S.C. § 1338.
Plaintiff creates its own content, which is being infringed on a massive scale.

       The John Doe Defendant’s IP address has been habitually used to infringe Plaintiff’s
copyrighted works. Accordingly, Plaintiff seeks permission to file a Motion seeking leave to
serve limited, immediate discovery on the John Doe Defendant’s Internet Service Provider,
Verizon Fios (hereafter “ISP”) so that Plaintiff may learn Defendant’s true identity. Plaintiff is
suing Defendant for using the Internet, specifically the BitTorrent file distribution network, to
commit direct copyright infringement.

       Because Defendant used the Internet to commit this infringement, Plaintiff only knows
Defendant by his Internet Protocol (“IP”) address. Defendant’s IP address was assigned to the
Defendant by his respective Internet Service Provider (“ISP”). Accordingly, the ISP can use the
IP address to identify the Defendant. Indeed, ISPs maintain internal logs, which record the date,
time and customer identity for each IP address assignment made by that ISP. Significantly,
ISPs may maintain these logs for only a short period of time.

        Pursuant to Rule 26(d)(1), except for circumstances not applicable here, absent a court
order, a party may not propound discovery in advance of a Rule 26(f) conference. Rule 26(b)
          Case 1:19-cv-05861-ALC Document 6 Filed 07/18/19 Page 2 of 2



provides courts with the authority to issue such an order: “[f]or good cause, the court may order
discovery of any matter relevant to the subject matter involved in the action.” In Internet
infringement cases, courts routinely find good cause exists to issue a Rule 45 subpoena to
discover a Doe defendant’s identity, prior to a Rule 26(f) conference, where: (1) plaintiff makes
a prima facie showing of a claim of copyright infringement, (2) plaintiff submits a specific
discovery request, (3) there is an absence of alternative means to obtain the subpoenaed
information, (4) there is a central need for the subpoenaed information, and (5) defendants have
a minimal expectation of privacy. See Arista Records, LLC v. Doe 3, 604 F.3d 110 (2d Cir.
2010) (citing Sony Music Entm’t v. Does 1-40, 326 F.Supp.2d 556, 564-65 (S.D.N.Y. 2004)
(numbers added)); Malibu Media, LLC v. John Does 1-11, 2013 WL 3732839 (S.D.N.Y. 2013)
(same); John Wiley & Sons, Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 189 (S.D.N.Y. 2012)
(same).

        Plaintiff has good cause here as will be set forth in its motion. Plaintiff will present a
prima facie claim of copyright infringement in its motion seeking the discovery. See Complaint
at ¶¶ 31-33. See 17 U.S.C. §106; Malibu Media, LLC v. John Does 1-11, 2013 WL 3732839
(S.D.N.Y. 2013). Plaintiff’s requests will be specific, and Plaintiff will demonstrate there is no
alternative means to obtain the central information and that defendant here has a minimal
expectation of privacy. See Arista Records, LLC v. Doe 3, 604 F. 3d 110, 117 (2d Cir. 2010)
(“[T]o the extent that anonymity is used to mask copyright infringement or to facilitate such
infringement by other persons, it is unprotected by the First Amendment.”); John Wiley & Sons,
Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 191 (S.D.N.Y. 2012) (“ISP subscribers have a minimal
expectation of privacy in the transmission or distribution of copyrighted material.”); Malibu
Media, LLC v. John Does 1-11, 2013 WL 3732839 (S.D.N.Y. 2013) (same).

       For the foregoing reasons, this Court should permit Plaintiff to file a Motion seeking
Leave to File a Third Party Subpoena Pursuant to Fed. R. Civ. P. 26(d)(1) and adjourn any
scheduled Initial Rule 16 Scheduling Conference until the Defendant is named and served.

                                                     Respectfully submitted,

                                                     By: /s/ Jacqueline M. James
                                                     Jacqueline M. James, Esq. (1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue
                                                     Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff




                                                2
